DAUKSCH, Judge.
This is an appeal by a county property appraiser from a judgment which determined that he had made an improper evaluation of appellee’s land for tax purposes. We affirm the judgment. Although there was perhaps a legitimate question in appellants’ minds as to the existence of a justiciable issue of fact when the lawsuit was initially filed, this question of fact was removed when it was established that appellants were incorrect. See Muckenfuss v. Miller, 421 So.2d 170 (Fla. 5th DCA 1982), rev. den. 430 So.2d 450, rev. den. 430 So.2d 451 (Fla.1983). Because a substantial portion of this lawsuit and this appeal consisted of a legal controversy in which there was virtually a complete absence of a justiciable issue of either law or fact, we reverse the order denying attorneys fees. This cause is remanded to the trial court for an assessment of fees for appellee’s attorney, to be paid by appellants, in an amount to be assessed by the trial judge. Allen v. Estate of Dutton, 384 So.2d 171 (Fla. 5th DCA), rev. den. 392 So.2d 1373 (Fla.1980); Hernandez v. Leiva, 391 So.2d 292 (Fla. 3d DCA 1980).
Judgment AFFIRMED; order QUASHED; REMANDED.
UPCHURCH and SHARP, JJ., concur.